859 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward ANAWECK, Jr., Plaintiff-Appellant,v.John BROWN, Warden, Defendant-Appellee.Steven E. SMITH, Plaintiff-Appellant,v.John BROWN, Warden, Defendant-Appellee.
Nos. 88-6593 and 88-6594.
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1988.Decided Sept. 16, 1988.

Edward Anaweck, Jr., Steven E. Smith, appellants pro se.
Richard M. Kastendieck, John Joseph Curran, Jr., Karen Stakem Hornig, Office of Attorney General of Maryland, for appellee.
Before WIDENER, K.K. HALL, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
In these cases, which were consolidated in the district court, two Maryland inmates sought relief pursuant to 42 U.S.C. Sec. 1983, naming as the defendant the warden of the correctional facility in which they were housed.  The inmates alleged that various conditions in the facility amounted to cruel and unusual punishment.  The district court granted motions for summary judgment filed by the warden.  We dismiss No. 88-6593 and affirm the district court's order in No. 88-6594.


2
A single notice of appeal was filed on behalf of both appellants, but signed only by Steven Smith.  Edward Anaweck, Jr., the appellant in No. 88-6593, was warned by the clerk of this Court that his failure to sign the notice of appeal might prevent his appeal from going forward, and was instructed to file for an extension of time within which to note an appeal.  As Anaweck failed to heed the clerk's warning, and as the record contains no notice of appeal signed by Anaweck, his appeal is dismissed.   See Covington v. Allsbrook, 636 F.2d 63 (4th Cir.1980), cert. denied, 451 U.S. 914 (1981).


3
Our review of the record and the district court's opinion accepting the recommendation of the magistrate in No. 88-6594 discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Brown, C/A No. 87-1711-JFM (D.Md. Feb. 23, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
No. 88-6593, DISMISSED, No. 88-6594, AFFIRMED.